           Case 1:20-cv-00625-NONE-EPG Document 11 Filed 07/29/20 Page 1 of 2



 1

 2

 3

 4

 5
                                      UNITED STATES DISTRICT COURT
 6
                                    EASTERN DISTRICT OF CALIFORNIA
 7

 8
     ANTOINE DESHAWN BARNES,                             Case No. 1:20-cv-00625-NONE-EPG (PC)
 9
                     Plaintiff,                          FINDINGS AND RECOMMENDATIONS,
10                                                       RECOMMENDING THAT CERTAIN
            v.                                           CLAIMS AND DEFENDANTS BE
11                                                       DISMISSED
     VAN NESS, et al.,
12                                                       (ECF NOS. 1 & 9)
                   Defendants.
13                                                       OBJECTIONS, IF ANY, DUE WITHIN
                                                         FOURTEEN DAYS
14

15           Antoine Barnes (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis with
16   this civil rights action filed pursuant to 42 U.S.C. § 1983.
17           Plaintiff filed the complaint commencing this action on May 1, 2020. (ECF No. 1).
18   The Court screened Plaintiff’s complaint. (ECF No. 9). The Court found that only the
19   following claim should proceed passed the screening stage: Plaintiff’s Eighth Amendment
20   sexual harassment claim against Deputy Van Ness. (Id.).
21           The Court allowed Plaintiff to choose between proceeding only on the claim found
22   cognizable by the Court in the screening order, amending the complaint, or standing on the
23   complaint subject to the Court issuing findings and recommendations to a district judge
24   consistent with the screening order. (Id. at 12). On July 27, 2020, Plaintiff notified the Court
25   that he wants to proceed only on his Eighth Amendment sexual harassment claim against
26   Deputy Van Ness. (ECF No. 10).1
27

28            1
                In the notice Plaintiff also makes numerous allegations that are unrelated to his Eighth Amendment
     sexual harassment claim against Deputy Van Ness. Plaintiff also asks for various forms of relief. The Court will

                                                             1
            Case 1:20-cv-00625-NONE-EPG Document 11 Filed 07/29/20 Page 2 of 2



 1            Accordingly, for the reasons set forth in the Court’s screening order that was entered on
 2   July 14, 2020 (ECF No. 9), and because Plaintiff has notified the Court that he wants to
 3   proceed only on his Eighth Amendment sexual harassment claim against Deputy Van Ness
 4   (ECF No. 10), it is HEREBY RECOMMENDED that all claims and defendants be dismissed,
 5   except for Plaintiff’s Eighth Amendment sexual harassment claim against Deputy Van Ness.
 6            These findings and recommendations will be submitted to the United States district
 7   judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within
 8   fourteen (14) days after being served with these findings and recommendations, Plaintiff may
 9   file written objections with the Court. The document should be captioned “Objections to
10   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
11   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
12   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
13   (9th Cir. 1991)).
14
     IT IS SO ORDERED.
15

16
         Dated:       July 29, 2020                                          /s/
17                                                                   UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27   not address these allegations or requests for relief. As the Court previously told Plaintiff when denying his motion
     to supplement (ECF No. 9, pgs. 6-7), Plaintiff “may not proceed on a myriad of unrelated claims against different
28   defendants in a single action.” (Id. at 7). If Plaintiff believes that his rights are being violated, Plaintiff may file a
     separate action based on the allegations in the notice.

                                                                 2
